*142The opinion of thé Court was delivered by
O’Neall, J.
In cases of partition, the costs are usually to be paid out of the property to be partitioned, or by the parties according to their interests.
In the case before us, the whole property has been assigned to the defendant, and the complainant is entitled to receive only one-seventh of two-thirds of the assessed value. His share of the costs must be in the ratio of his. interest. It was said, in the argument, that' the defendant, before the bill was filed, purchased the interests of the other distributees. If this be so, he is liable to the whole of the costs except the complainant’s share: if it be not, he will be entitled to deduct, from each dis-tributee’s share of the assessed value of the land, his or her share of the costs, before he pays over the amount to him or her. This will be, as to himself and his co:defendants, paying the costs out of the land according to their interests.
It is ordered and decreed, that Chancellor Johnston’s decree be confirmed. .
JOHNSON and Martin, JJ., concurred.

Appeal dismissed.